UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-1398


AKIL RASHIDI BEY, ex rel. Akido Graves,

                Plaintiff - Appellant,

          v.

COMMONWEALTH; PWC ADULT DETENTION CENTER; TRACY CALVIN
HUDSON, Judge, In his personal and official capacity; LON
EDWARD FARRIS, Judge, In his personal and official capacity;
PWC PRETRIAL SERVICES JANE DOE 1, In her personal and
official capacity; PWC SHERIFF DEPT AND CO’S JANE DOE 1, In
their personal and official capacity; SHANDRA COBB, In their
personal and official capacity; JAMIE SANSALE, In their
personal and official capacity; CASA, In their personal and
official capacity; CARYLON GRAHM, In their personal and
official capacity; PWC SHERIFF DEPT AND CO’S JOHN DOE 1-3,
In their personal and official capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:13-cv-00176-LO-IDD)


Submitted:   July 24, 2014                    Decided: July 28, 2014


Before FLOYD and    THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Akil Rashidi Bey, Appellant Pro Se.      John David McChesney,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia;
Alexander Francuzenko, COOK CRAIG & FRANCUZENKO, PLLC, Fairfax,
Virginia; Jeffrey    Notz,   COUNTY ATTORNEY’S  OFFICE,  Prince
William, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Akil Rashidi Bey appeals the district court’s order

dismissing his U.S.C. § 1983 (2012) complaint.                We have reviewed

the record and find no reversible error.               Accordingly, we affirm

for    the   reasons     stated     by   the   district      court.      Bey   v.

Commonwealth, No. 1:13-cv-00176-LO-IDD (E.D. Va. Mar. 20, 2014).

We    dispense   with   oral   argument      because   the    facts   and   legal

contentions      are   adequately    presented   in    the   materials      before

this court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                         3